Citation Nr: 0638438	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1972, and from October 1987 to October 1997.  The appellant 
is his estranged spouse.

In a special apportionment decision dated in May 2004, the 
Regional Office (RO) denied the appellant's claim for an 
apportionment of the veteran's compensation benefits.  The 
appellant filed a timely appeal to the Board of Veterans' 
Appeals (Board).

It is noted that this is a simultaneously contested claim, 
and that, although the appropriate due process requirements 
have not been complied with respect to the veteran (see 
38 C.F.R. § 19.100, 19.101, 19.102 (2006), the Board will 
proceed with adjudication of this claim.  In view of the fact 
that the Board is denying the appellant's claim, no prejudice 
to the veteran will result from the failure to comply with 
due process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that on her substantive appeal submitted in 
February 2005, the appellant stated that she wanted to 
testify at a hearing at the RO before a Veterans Law Judge.  
A videoconference hearing was scheduled for October 2005, but 
the appellant failed to report for it.


FINDINGS OF FACT

1.  The appellant's expenses exceed her income, while the 
veteran's monthly income slightly exceeds his expenses,

2.  The veteran is under a court order to pay the appellant 
$1550 per month in spousal support, and he is making such 
payments.

3.  The veteran is reasonably discharging his responsibility 
for the appellant's support.



CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
53).  

In any event, in this case, in a March 2004 letter, the RO 
provided notice to the appellant that she had to complete a 
financial work sheet to help it decide how much money, if 
any, should be granted.  Similar information was requested 
from the veteran.  In this type of case, the most relevant 
information is the information concerning the income and 
expenses of the veteran and the appellant.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  In view of the fact that all 
pertinent information is of record, the Board concludes that 
the appellant is not prejudiced by the adjudication of this 
claim.  See Bernard, 4 Vet. App. 384.

Analysis

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a spouse and children if the veteran 
is not residing with the spouse and children, and the veteran 
is not reasonably discharging his or her responsibility for 
the spouse's and/or the children's support.  See 38 U.S.C.A. 
§ 5307(a); 38 C.F.R. § 3.450(a).

No apportionment will be made where the veteran is providing 
for dependents.  The additional benefits for such dependents 
will be paid to the veteran.  38 C.F.R. § 3.450(c).

Generally, where hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the veteran or 
other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for special apportionment, 
consideration will be given such factors as:  the amount of 
VA benefits payable; other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his dependents, 
and the apportionment claimants.  The amount apportioned 
should generally be consistent with the total number of 
dependents involved.  Ordinarily, apportionment of more than 
50 percent of the veteran's benefits would constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionment.  Id.

The evidence supporting the appellant's claim consists of the 
information concerning her income and expenses she has 
reported to the VA.  In this regard, the Board notes that 
following the request for information from the VA, the 
appellant claimed in April 2004 that her only income was $866 
per month, and this was the amount the veteran was providing 
in temporary spousal support.  Her total monthly expenses, 
including rent, utilities, medical and food, were $2364.  
During the hearing at the RO, the appellant furnished 
additional information, including receipts and payroll 
records, concerning her income and expenses.  It was 
indicated that her income was approximately $18,822, and her 
expenses were approximately $23,053.  

The evidence against the appellant's claim includes the 
financial information submitted by the veteran.  The Board 
observes that the veteran reported in March 2004, that his 
income included his VA compensation benefits (at the 100 
percent rate), Social Security benefits and his Navy 
retirement pay, and totaled $3664 per month.  His monthly 
expenses, included rent, food, utilities, telephone and gas.  
In addition, he noted that he was paying $866 per month in 
"alimony."  The Board notes that the following month, the 
veteran submitted a Court Order that showed that his monthly 
spousal support was $1550.  

The Board acknowledges that the veteran's income slightly 
exceeds his expenses, while the appellant's expenses exceed 
her income.  The fact remains, however, that a court has 
determined that the appropriate level of spousal support is 
$1550 per month, and the appellant has not alleged that the 
veteran has failed to make such payments.  The Board also 
points out that the amount of the payments ordered by the 
court is more than 50 percent of his VA benefits.  To require 
an apportionment would result in hardship to the veteran.  
Since the veteran is, accordingly, reasonably discharging his 
responsibility for the appellant's support, the Board 
concludes that the preponderance of the evidence is against 
the claim for an apportionment of the veteran's compensation 
benefits.  





ORDER

An apportionment of the veteran's compensation benefits is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


